Citation Nr: 1203530	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Board by its March 2010 action remanded this matter to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional evidentiary and procedural development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  


FINDING OF FACT

The Veteran was exposed to inservice acoustic and head trauma leading to the onset of inservice tinnitus and a bilateral sensorineural hearing loss.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, the Board finds that such discussion is unnecessary because the grants of service connection herein represent a complete grant of the benefits sought.  The need for any discussion regarding the AMC's compliance with the terms of the prior remands as to these matters is likewise obviated.  See Stegall v. West, 12 Vet. App. 268, 270-71 (1998).  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system such as a sensorineural hearing loss may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In this instance, the Veteran provides a credible account of inservice acoustic and head trauma.  He also credibly relates that his tinnitus was present since his separation from military service and that his hearing loss was noted shortly following his discharge from active duty.  He denies having had occupational noise exposure during postservice years.  His account is bolstered by research undertaken by the Joint Services Records Research Center, verifying that the Veteran was subject to an inservice enemy sapper attack in March 1968 at Phan Rang Air Force Base, and VA audiometric testing identifying tinnitus and hearing loss of each ear meeting the criteria of 38 C.F.R. § 3.385.  

Service treatment records are negative for specific complaints or findings as to either hearing loss or tinnitus, although a February 1969 audiometric examination identified a 35 decibel loss of each ear at 6000 Hertz, with all others being 0.  The Veteran denied the existence of hearing loss then and on a separation medical examination in December 1969, when he also noted a prior history of ear, nose or throat trouble.  There, too, is no postservice medical data identifying the existence of either entity until 2007, when a VA audiological examination yielded findings consistent with a bilateral sensorineural hearing loss meeting the criteria of 38 C.F.R. § 3.385 and tinnitus.  The Veteran at that time reported that his tinnitus began while he was serving in Vietnam.  The VA examiner opined that it was as likely as not that the Veteran acquired a hearing impairment while on active duty; yet, also inexplicably determined that it was more likely than not that the hearing impairment acquired on active duty did not meet the requirements of 38 C.F.R. § 3.385 and that his current hearing loss was acquired after service.  Also, it was concluded that it was less likely as not that the Veteran acquired tinnitus as a consequence of acoustic trauma during military service.  The VA examiner noted inconsistencies among inservice testing of auditory acuity and, also, that hearing tests conducted after service, which the Veteran indicated were initiated in or about 1971, were not on file.  

Efforts on remand were undertaken to obtain VA records of medical treatment dating to the 1970s.  The only obtained record from the 1970s was an August 1975 outpatient note involving treatment for a sore throat; the other records secured were from the 1990s, wherein no notation of a complaint or finding involving hearing loss or tinnitus was set forth, and from July 2010 as to the placement of hearing aids to permit the Veteran to tolerate his tinnitus more easily.  

On a VA audiological examination in June 2010, the Veteran reported military noise exposure in combat, but denied any occupational noise exposure during his employment as a computer consultant from 1979 to 2008.  Recreational noise exposure was described as minimal with use of power equipment very occasionally and seasonal use of a lawn mower.  A preservice head injury, as well as an inservice head injury, were reported.  The Veteran further indicated that his tinnitus and hearing loss began abruptly in 1971 or 1972.  Findings obtained by evaluation and testing yielded diagnoses of a bilateral sensorineural hearing loss and tinnitus and a medical opinion was furnished that it was less likely than not that the Veteran's hearing loss and/or tinnitus was related to inservice noise exposure, citing the absence of any permanent change in hearing sensitivity in service or documented inservice complaints of tinnitus, with notation of postservice onset as to both hearing loss and tinnitus.  Research studies were noted to show that hazardous noise had an immediate effect on hearing, usually temporary, and that many incidents of temporary noise-induced hearing loss and tinnitus were required for permanency.  In a December 2010 addendum, the same VA examiner opined, without a stated rationale, that it was less likely than not that the Veteran's bilateral hearing loss or tinnitus was related to inservice disease or injury.  

Analysis of the record indicates evidence both for and against entitlement, and on balance, the Board finds that the evidence presented is at least in relative equipoise, such that in affording the benefit of the doubt to the Veteran, grants of service connection for bilateral hearing loss and tinnitus are in order.  There is no question that the Veteran sustained inservice head and acoustic trauma and he credibly reports that onset of his tinnitus followed head trauma in Vietnam and that his sensorineural hearing loss was initially noted by him in or about the one-year period immediately following his discharge from service.  While opinions from VA audiologists challenge the service incurrence of either entity, those opinions are inconsistent, if not incomplete, and at least one such examiner conceded that it was at least as likely as not that the Veteran acquired an inservice hearing impairment.  Given the foregoing, and inasmuch as hearing loss for VA purposes, i.e., hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 is amply documented, as is the subjective entity of tinnitus, and as the record does not otherwise persuasively attribute either disorder to any other time period or event unrelated to service, the Board resolves reasonable doubt in this instance and grants serviced connection for bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


